
	

114 HR 3673 IH: To amend the Internal Revenue Code of 1986 to require the Secretary of the Treasury to mail paper forms to any individual who filed a paper return for the preceding taxable year.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3673
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Benishek introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the Secretary of the Treasury to mail paper
			 forms to any individual who filed a paper return for the preceding taxable
			 year.
	
	
 1.Paper forms mailed to individuals filing paper return for preceding taxable yearSection 6011(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
			
 (5)Mailing of paper returnsIn the case of an individual who for a taxable year files on paper forms a return of tax imposed by subtitle A, the Secretary shall, not later than 31 days after the close of the taxpayer’s next taxable year, mail to such taxpayer the paper forms (and related instructions) necessary for filing such return of tax for such next taxable year..
		
